DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s image forming system comprising a mobile communication terminal and an image forming device, the mobile communication terminal includes:
	a memory that stores data,

a print instructor that, in a case where the data is stored in the memory, sends the stored data to the image forming device together with the print instruction, and in a case where the data is stored in the external device, sends access information, which is for accessing the data stored in the external device, to the image forming device, together with the print instruction, and 
the image forming device includes:
a controller that, in a case of receiving the data together with the print instruction, prints the received data, and in a case of receiving the access information together with the print instruction, acquires and prints the data stored in the external device.
 	Claims 2-5 depend from claim 1.
 	Claim 6, drawn to an image forming device and including limitations of the mobile communication terminal, similarly recites the allowable subject matter of claim 1.
 	Claim 7, drawn to a mobile communication terminal and including limitations of the image forming device, similarly recites the allowable subject matter of claim 1.
	Claim 8, drawn to an image forming method corresponding to the mobile communication terminal of claim 7, similarly recites the allowable subject matter of claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Canadian Application Publication 2759771 (Wu) discloses a print service provided on a network.  A user of a mobile device sends a print request specifying the location of a document on the network.  The print service validates the print request, retrieves the document, renders the document for printing, and prints the document as requested by the user.
Conclusion
This application is in condition for allowance except for the following formal matters: 
As set forth above, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677